ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Versar, Inc.                                 )        ASBCA No. 61829
                                             )
Under Contract No. FA8903-09-D-8588          )

APPEARANCES FOR THE APPELLANT:                        Thomas R. Krider, Esq.
                                                      Alix K. Town, Esq.
                                                       Oles Morrison Rinker & Baker LLP
                                                       Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                       Jeffrey P. Hildebrant, Esq.
                                                       Air Force Deputy Chief Trial Attorney
                                                      Kyle E. Gilbertson, Esq.
                                                       Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: August 1, 2019



                                                 .... TIMOTHY . MCI
                                                      Administrative Judge
                                                      Armed Services Board
                                                      of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61829, Appeal ofVersar, Inc.,
rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals